Title: From George Washington to Dominique-Louis Ethis de Corny, 22 December 1780
From: Washington, George
To: Corny, Dominique-Louis Ethis de


                        

                            
                            Sir
                            Head Quarters New Windsor 22d Decemr 1780
                        
                        I had, a few days ago, the pleasure of receiving your favor of the 4h Inst. I am sorry that your
                            indisposition obliges you to seek the benefit of your native Air, which I hope will soon reestablish your health.
                        I very sensibly feel your warm expressions of esteem, which let me assure you is mutual on my part—I avail
                            myself of the permission you have given to trouble you with a letter to Doctr Franklin and wishing you a safe and pleasant
                            passage, and a happy sight of your family and friends in France, I am with great Esteem Sir yr most obt Servt
                    